t

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                           FILED
                                                                                            MAR - 5 2009
                                                                                     NANCY ~SYED/RSTRwHlmNGTON, CLERK
Rick Allen Hohensee,                  )
                                      )                                                     ••       ICl"COURT
               Plaintiff,             )
                                      )
       v.                             )       Civil Action No.
                                      )                              09 0424
                                      )
George Walker Bush et at.,            )
                                      )
                Defendants.           )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2) (requiring dismissal ofa complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

may be granted).

       Plaintiff, a resident of the District of Columbia, seeks to bring war crimes against former

President George Walker Bush and Vice President Dick Cheney. The prosecution of war crimes

is the exclusive domain of international tribunals. See, e.g., Hamdan v. Rumsfeld, 548 U.S. 557,

610 (2006) (discussing source oflaw); cf Rockefeller v.   us. Court ofAppeals Office, for Tenth
Circuit, 248 F. Supp. 2d 17,23 (D.D.C. 2003 ) ("criminal statutes [] do not convey a private right

of action"); 28 U.S.C. § 547(1) (the United States Attorney "shall prosecute for all offenses

against the United States")). Hence, the complaint is dismissed. A separate Order of

accompanies this Memorandum Opinion.


Date: February ~, 2009                       United States District Judge